          Case 9:19-cv-00194-DWM Document 5 Filed 12/20/19 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                                                                                   ~IL                 ·o
                                                                                      ft 2 0 2019
                             MISSOULA DIVISION                                  Clefk, U. s .
                                                                                  District o
                                                                                           ·Distnct c0
                                                                                       b    fMo        urt
                                                                                       ..,,,ssou/a ntana

In re:                                                 CV 19-194-M-DWM

LEVI L. JONES and MARTHA J.
JONES,
                                                              ORDER
                       Debtors.


         The parties having filed a stipulation for dismissal pursuant to Fed. R.

Bankr. P. 8023,

         IT IS ORDERED that the above-captioned cause is DISMISSED WITH

PREJUDICE, each party to pay its own costs. All pending motions are MOOT and

all deadlines are VACATED.

         DATED this    2.,0   day of December, 2019.




                                                        olloy, District Judge
                                                        District Court
